VIASPACE GREEN ENERGY INC
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
the 14th day of May 2010, by and between VIASPACE Green Energy, Inc., a British
Virgin Islands company (“Company”), and Stephen Muzi, a resident of the State of
California, United States of America (“Executive”). Capitalized terms and
phrases shall have the meaning ascribed thereto in this Agreement.

RECITALS

WHEREAS, Company’s board of directors (the “Board”) has determined that it is in
Company’s best interest to enter into a written employment agreement with
Executive; and

WHEREAS, Executive desires to accept the terms and conditions of this Agreement
in exchange for the benefits offered hereunder.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



  1.   EMPLOYMENT TERMS AND CONDITIONS.

1.1 Employment. Upon and coincident with the Effective Date (as defined below),
Company agrees to employ, and Executive hereby accepts employment by Company,
upon the terms and conditions set forth in this Agreement.

1.2 Duties.

(a) In General. Executive shall serve as Company’s Chief Financial Officer,
Treasurer and Secretary, provided, however, that Company may reassign the duties
of Treasurer and Secretary as it may determine in its sole discretion. In his
capacity as Company’s Chief Financial Officer, Executive shall report directly
to Company’s Chief Executive Officer (the “CEO”). In such capacity, Executive
shall perform the duties and responsibilities customarily performed by an
individual with such titles and as may otherwise be reasonably assigned to him
from time to time by the CEO for the Employment Term (as defined below)(the
“Services”). Except as otherwise agreed upon by Company, Executive shall devote
all of Executive’s business time, energy and skill to performing the Services,
shall not be otherwise employed and shall perform the Services diligently,
faithfully and to the best of Executive’s abilities.

(b) Other Activities. Notwithstanding the above, Executive may (i) serve as a
director, advisor or trustee of other organizations, (ii) engage in charitable,
civic, educational and/or governmental activities, provided that any such
services and activities do not materially interfere with Executive’s ability to
perform his duties under this Agreement and that Executive obtains written
consent for all such activities from Company, which consent will not be
unreasonably withheld. Consistent with the foregoing, Executive may engage in
personal activities, including, without limitation, personal investments,
provided that such activities described under this Section 1.2(b) do not
materially interfere with Executive’s performance of the Services or any other
of Executive’s written agreements with Company, or (iii) as the Chief Financial
Officer and board member of VIASPACE Inc. or any Affiliate thereof.

(c) Compliance with Policies. Subject to the terms of this Agreement, during the
Employment Term, Executive shall comply in all material respects with all
Company policies and procedures applicable to employees of Company generally and
Executive specifically. In connection with and as a condition to this Agreement,
Executive and Company shall enter into as of the Effective Date that certain
“Statement of Additional Terms and Conditions Relating to Employment Agreement,”
substantially in the form attached hereto as Exhibit “A,” which is incorporated
herein and made a part hereof (the “Statement”).

1.3 Employment Term. Company agrees to employ Executive pursuant to the terms of
this Agreement, and Executive hereby accepts employment with Company, upon the
terms set forth in this Agreement, for the period commencing upon and coincident
with the 14th day of May 2010 (the “Effective Date”) and ending upon the earlier
of:

(a) Expiration Date. That date which coincides with the last day of the later of
the Initial Term (as defined below) or the Renewal Term (as defined below), as
the case may be (such date shall be referred to as the “Expiration Date”) (For
purposes of this Agreement, the phrase “Initial Term” shall mean that period
from the Effective Date through and including the second (2nd) anniversary of
the Effective Date; and the phrase “Renewal Term” shall mean each consecutive
twelve month period immediately following the Initial Term, during which period
this Agreement shall automatically renew on the same terms and conditions hereof
and without any further act on the part of either party; provided, however, that
in no event shall the term of this Agreement be renewed unless agreed to by both
Parties in writing prior to the thirtieth (30th) day immediately preceding the
last day of the Initial Term; or

(b) Termination Date. The Termination Date (as such phrase is defined in
Section 1.5 of this Agreement).

The period from the Effective Date to the earlier to occur of either the
Expiration Date or Termination Date shall be hereinafter referred to as the
“Employment Term.”

1.4 Compensation and Benefits.

(a) Base Compensation. In consideration of the Services to be rendered to
Company by Executive and Executive’s covenants under this Agreement, Company
agrees to pay Executive during the Employment Term a salary at the annual rate
of no less than One Hundred Eighty Thousand Dollars ($180,000)(the “Base
Compensation”), less statutory deductions and withholdings, payable in
accordance with Company’s regular payroll practices. Notwithstanding the
foregoing, for the first the first consecutive twelve (12) calendar month period
from the Effective Date, Executive’s Base Compensation shall be paid by VIASPACE
Inc., in the form of VIASPACE common stock as approved by the VIASPACE Board on
October 22, 2008. For the remainder of the Employment Term, Executive’s Base
Compensation will be paid in cash.

(b) Bonus. In addition to the Base Compensation, during the Employment Term,
Executive shall be entitled to such bonuses as may from time to time be
determined by the Board (the “Bonus Payments”).

(c) Benefits. Company intends to provide for its employees generally an employee
health and welfare benefit plan in which Executive will participate, provided
that such plan may be obtained at a reasonable cost as determined by Company’s
Board.

(d) Vacation and Personal Leave. Executive shall be entitled to twenty
(20) business days paid time off for each twelve (12) consecutive calendar
monthly period during the Employment Term, to be taken in accordance with the
vacation accrual schedule, if any, and carried over only to the extent set forth
or otherwise permitted in Company’s personnel policies or, if any, employee
handbook.

(e) Reimbursement of Company Business Expenses. Company shall within ninety
(90) days of its receipt from Executive of supporting receipts, to the extent
required by applicable income tax regulations and Company’s reimbursement
policies, reimburse Executive for all out-of-pocket business expenses reasonably
and actually incurred by Executive in connection with his employment hereunder
and consistent with Company policies (the “Business Expenses”). Board approval
shall be required for any single expense exceeding $10,000 or for expenses
exceeding in the aggregate annually $10,000. Reimbursement of any and all
Business Expenses is conditioned on Executive submitting his request to Company
for reimbursement and supporting substantiation within thirty (30) days of the
date on which any such expenses shall have been incurred.

1.5 Termination of Agreement.

(a) Termination Date. Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the first to occur of any of
the following, at the time set forth therefore (the “Termination Date”):

(i) Mutual Termination. At any time by the mutual written agreement of Company
and Executive;

(ii) Death or Disability. Immediately upon the death of Executive or a
determination by Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than ninety (90) consecutive days, due to a mental or
physical illness or incapacity (“Disability”) (termination pursuant to this
Section being referred to herein as termination for “Death or Disability”);

(iii) Voluntary Termination By Executive. Thirty (30) days following Executive’s
written notice to Company of his termination of employment; provided, however,
that Company may waive all or a portion of such notice period and accelerate the
effective date of such termination (termination pursuant to this Subsection
being referred to herein as “Voluntary” termination);

(iv) Termination For Cause By Company. Immediately following notice of
termination for “Cause” (as defined below)(with such notice describing the Cause
with reasonable specificity) given by Company and failure by Executive to Cure
(as defined below) if and to the extent Cure is otherwise expressly permitted
under this subsection (termination pursuant to this Subsection being referred to
herein as termination for “Cause”)(As used herein, “Cause” means
(A) termination, at Company’s sole option, immediately and without the right to
Cure, based on Executive being named as a target or subject of any grand jury
investigation impaneled for, being convicted of or entering a plea of guilty or
nolo contendere for any crime constituting a felony in the jurisdiction in which
committed, any crime involving moral turpitude (whether or not a felony),
(B) any act or omission involving dishonesty or willful misconduct in the
discharge of his duties under this Agreement or that otherwise materially
injures Company; (C) subject to applicable law, if any, Executive’s substance
abuse that in any manner materially interferes with the performance of his
duties and Executive’s failure to Cure; (D) Executive’s material breach of this
Agreement or any other agreement entered into with Company in connection with
Company’s confidential information, trade secrets or other property and
Executive’s failure to Cure the same or any other act or omission that
constitutes a breach under any agreement entered into by and between Company or
any affiliate thereof and a third party; (E) misconduct by Executive that has or
could result in Company’s material discredit or diminution in value and
Executive’s failure to Cure the same; or (F) chronic absence from work for
reasons other than illness or Disability and Executive’s failure to Cure the
same.)(For purposes hereof the term “Cure” shall mean that conduct or refrain
from conduct that shall be required to remedy within thirty (30) days of any
such notice thereof any act or omission on the part of Executive that is the
subject of the claim hereunder by Company to terminate Executive for Cause;
provided, however, that (I) Executive shall have only one opportunity during the
Employment Term to exercise such right to Cure, (II) any such remedial conduct
or refrain thereof shall be to Company’s reasonable satisfaction, and
(III) Company shall have the right to suspend Executive’s duties under this
Agreement during any such period.);

(v) Termination Without Cause By Company. Notwithstanding any other provision in
this Agreement to the contrary, including, but not limited to Section 1.3 above,
upon and coincident with any delivery by Company of its written notice of
Executive’s termination of employment under this Agreement for reasons other
than Cause or for no reason; provided, however, that if and to the extent
Company determines to provide less than thirty calendar days notice of its
intent to terminate Executive (the “Optional Notice Period”), then in such event
the Severance Payments (as such phrase is defined below) shall be extended by
that number of days that the period between the delivery date of any such notice
and the Termination Date is less than such Optional Notice Period.
Notwithstanding the foregoing, if Company elects to provide an Optional Notice
Period, then at any time during such period, Company may elect to immediately
either suspend, with no reduction in pay or benefits, Executive from all or any
part of his duties as set forth in this Agreement (including, without
limitation, Executive’s position as CFO and his Services relating thereto) or
terminate this Agreement in accordance with this subsection (termination
pursuant to this Subsection being referred to herein as termination “Without
Cause”) or in accordance with any other applicable subsection under this
Section 1.5(a) if and to the extent grounds for any such determination should
exist; or

(vi) Termination For Good Reason by Executive. Subject to the notice and cure
provisions described below, at the election of Executive for Good Reason;
provided, however, that any such termination on account of Good Reason shall
occur in any event not later than sixty (60) days following the date on which
such event is claimed to have occurred by Executive. “Good Reason” shall occur
only upon (A) a material diminution in Executive’s authority, duties or
responsibility; provided, however, that any assignment or reassignment by
Company of Executive’s duties and responsibilities as Treasurer and Secretary
shall not constitute a diminution in Executive’s authority, duties or
responsibility; (B) any other action or inaction that constitutes a material
breach by Company of this Agreement; or (C) a material change in Executive’s
Employment Base out of which or from which he is required to perform his
services under this Agreement (for purposes of this subsection, a material
change shall mean Executive’s Employment Base is relocated more than fifty
(50) miles outside of the Employment Base without Executive’s prior written
consent; “Employment Base” shall mean Los Angeles County, California).
Notwithstanding the foregoing, Executive’s right to terminate this Agreement for
Good Reason shall be conditioned upon and may in no event be exercised until and
unless Executive shall have provided Company written notice within thirty
(30) days of the initial existence of any such condition, upon notice of which
Company shall thereafter have thirty (30) days within which it may remedy the
condition; provided, further, that in no event shall travel (whether same-day,
overnight, extended stay or otherwise) for or on behalf of Company or any
Affiliate thereof cause or otherwise constitute a material change in Executive’s
Employment Base and Executive shall have no right to terminate this Agreement
for Good Reason on account of such travel requirements.

(b) Other Remedies. Termination pursuant to Section 1.5(a)(iv) or 1.5(a)(vi)
above shall be in addition to and without prejudice to any other right or remedy
to which Company or Executive, respectively, may be entitled at law, in equity
or otherwise under this Agreement.

1.6 Payment Upon Separation From Service.

(a) Voluntary Termination, Termination for Cause, or Termination for Death or
Disability. In the case of a termination of Executive’s employment by mutual
agreement under Section 1.5(a)(i) above, on account of Executive’s Death or
Disability under Section 1.5(a)(ii) above, or by Executive’s Voluntary
termination under Section 1.5(a)(iii) above, or by Company for Cause in
accordance with Section 1.5(a)(iv) above, (i) Company shall pay to Executive (or
his estate or guardian, as the case may be) and Executive (or his estate or
guardian, as the case may be) shall be entitled to be paid the following as and
to the extent the same shall have been earned through the Termination Date:
(A) in all such events, Base Compensation earned, but unpaid and any Business
Expenses so long as any such reimbursement request shall be submitted not later
than ninety (90) days following Executive’s Separation From Service; and (B) in
the case of Death or Disability, accrued, but unpaid Bonus Payments; accrued but
unused vacation or personal leave days to the extent convertible into cash under
Company’s policies; and vested benefits under any employee benefit or stock
option plan or agreement; provided, however, that in no event shall Executive be
entitled to receive payment of, and Company shall have no obligation to pay, any
severance or similar compensation attributable to such termination. Company
shall pay all such amounts that are due and payable in cash within thirty
(30) days of the Termination Date, subsequent to any such payment, Company’s
obligations under this Agreement shall immediately cease.

(b) Termination Without Cause by Company or For Good Reason by Executive.

(i) In General. Except as otherwise provided in Section 1.6, including, without
limitation, Section 1.6 (c) and (d) below, in the case of a termination of
Executive’s employment that constitutes a Separation from Service (as defined
below) during the Initial Term or any Renewal Term hereunder Without Cause in
accordance with Section 1.5(a)(v) or for Good Reason by Executive in accordance
with Section 1.5(a)(vi) above,

(A) Base Compensation. Company shall pay, and Company shall continue to pay to
Executive (or, in the case of Death or Disability following the Termination
Date, his estate or guardian, as the case may be) his Base Compensation through
the Termination Date and thereafter for the Severance Period (as defined below);

(B) Health Benefits. Subject to the terms and conditions of any existing health
and welfare plan adopted by Company, Company shall extend to Executive and
Executive shall have the right to continue his and that of his eligible family
members’ participation in and coverage under any such plans, with Company having
the obligation to either reimburse Executive or pay for the coverage premiums
for the duration of the Severance Period if and to the extent it had such an
obligation immediately prior to the Termination Date and is otherwise permitted
by applicable laws without further or additional expense to Company; provided,
however, that if Executive elects to continue his health benefits coverage under
COBRA, Company will pay COBRA premiums on behalf of the Executive or reimburse
the same to Executive, as determined by Company in its sole discretion, during
the Severance Period; except, however, that except as may otherwise be required
by applicable law, in no event shall Company have any such obligation under this
Subsection if he receives or is entitled to receive equivalent coverage and
benefits under the plans and programs of a subsequent employer or an employer of
his spouse, in which case Executive shall have an obligation to report to
Company the existence of any such offer or coverage, with any such participation
and coverage being paid or extended, as the case may be, on the same terms and
conditions as was made available immediately prior to his Separation From
Service for the Severance Period;

(C) Bonuses. Company shall pay to Executive (or, in the case of Death or
Disability following the Termination Date, his estate or guardian, as the case
may be) his accrued, but unpaid Bonus Payments;

(D) Expense Reimbursement. Company shall pay within 30 days of the Termination
Date to Executive (or, in the case of Death or Disability, his estate or
guardian, as the case may be) his unreimbursed Business Expenses pursuant to
Section 1.4(e) hereof incurred by Executive as of the Termination Date;

(E) Equity Compensation. Except as may otherwise be expressly stated to the
contrary in any applicable agreement or stock option plan, all unvested stock
options, restricted stock or other equity-based awards held by Executive shall
immediately vest; and

(F) Definitions. For purposes of this Agreement, the following phrases shall
have the meaning ascribed thereto:

(I) “Severance Period” shall mean that period beginning on Executive’s
Separation From Service and ending upon the date on which the Expiration Date
would have otherwise occurred but for the Termination Date; and

(II) “Severance Payment” shall mean the Base Compensation and such other
compensation for which Company has an obligation under this Agreement to pay
during the Severance Period and that is otherwise constitutes a severance
payment within the meaning of Code Section 409A.

(ii) Timing of Severance Payments.

(A) In General. Except as otherwise provided in this Section 1.6, any such
Severance Payments (as defined below) shall be payable in accordance with
Company’s normal payroll practices and subject to the tax withholding specified
in Section 1.4(a) above, as full, final and complete satisfaction of such
obligations under this Agreement; provided, however, that Executive shall have
no further claims against Company for any further compensation whatsoever, other
than the payment of unreimbursed Business Expenses and the continuation of any
employee welfare benefits as may be and to the extent required by law.

(B) Severance Payments to Specified Employees. Notwithstanding any other
provision in this Agreement to the contrary, if Executive is considered a
“Specified Employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) as of
the date of any Separation From Service, then any payment under this Agreement
that would otherwise be permitted under Treas. Reg. Section 1.409A-3(a)(1) may
not be made to Executive before the date that is six (6) months after the date
of Executive’s Separation From Service with Company or, if earlier than the end
of such six month period, Executive’s date of death. Company shall have the
discretion to elect whether to accumulate the amount to which Executive would
otherwise be entitled to be paid under this Section but for his classification
as a Specified Employee and pay such amount in a lump sum as of the first day of
the seventh (7th) month following the Separation From Service or if each payment
to which Executive would be otherwise entitled upon a Separation From Service is
delayed by six months. The amount of any such Severance Payment that is deferred
under this subsection shall accrue interest at the rate of eight percent (8%)
until the same shall have been paid in full.

(c) Payments Conditioned on Release of Claims. Unless it otherwise elects to
waive any such condition precedent, Company’s obligation to pay Executive with
the Severance Payment, pay the bonuses, continue the health benefits or vest the
equity compensation as set forth in Sections 1.6(b)(i)(A), (B), (C) or (E),
respectively (collectively, the Contingent Payments”), is contingent upon
Executive’s and Company’s execution of that certain Form of Release, a copy of
which is attached hereto and marked as Exhibit “B” (the “Release”). If Executive
fails to sign the Release within twenty-one (21) days of receipt of notice of
termination pursuant to Section 1.5, or subsequently rescinds the Release,
Executive shall not be entitled to the Contingent Payments.

(d) WARN Act Offset. In the event that Executive’s termination Without Cause in
accordance with Section 1.5 above is covered by the Worker Adjustment Retraining
Notification Act or any law enacted by a state of the United States of America
having a similar purpose (the “WARN Acts”) at the time of Executive’s
termination, or is deemed to be covered by a WARN Act retrospectively within
90 days after Executive’s termination, the amount of any Severance Payment or
benefit continuation Executive is entitled to receive pursuant to Section 1.6
shall be reduced by an amount equal to any payments Company is required to
provide Executive under any WARN Act or by the amount of pay Executive receives
during any portion of a WARN Act’s notice period where Executive does not
perform any work for Company.

2. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.

Executive represents and warrants to Company that (a) this Agreement is valid
and binding upon and enforceable against him in accordance with its terms,
(b) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (b) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of Company. Executive has not entered into,
and agrees that he will not enter into, any agreement either written or oral in
conflict herewith.



3.   MISCELLANEOUS.

3.1 Notices. All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:

If to the Executive, to:

Stephen Muzi

c/o VIASPACE Inc.

2102 Business Center Dr., Suite 130

Irvine, CA 92612

Fax: (626) 578-9063

If to Company, to the Board at the following address:

VIASPACE Green Energy, Inc.

121 Bells Ferry Lane

Marietta, Georgia 30066

Attn: Board of Directors

With copy to:

Frank McDaniel, Esq.

McDaniel Law Group, PC

PO Box 681235

Marietta, Georgia 30068-0021

All such notices, requests and other communications will (a) if delivered
personally to the addresses as provided in this Section be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section be deemed given upon receipt, and (c) if delivered by
mail in the manner described above to the addresses as provided in this Section
be deemed given upon receipt (in each case regardless of whether such notice,
request, or other communication is received by any other person to whom a copy
of such notice, request or other communication is to be delivered pursuant to
this Section). Any party from time to time may change its address, facsimile
number, or other information for the purpose of notices to that party by giving
written notice specifying such change to the other parties hereto.

3.2 Authorization to be Employed. This Agreement, and Executive’s employment
hereunder, is subject to Executive providing Company with legally required proof
of Executive’s authorization to be employed in the United States of America.

3.3 Entire Agreement. This Agreement, together with the Statement (both of which
being entered into by and between Company and Executive of even date herewith),
supersedes any and all prior discussions and agreements between the parties with
respect to the subject matter hereof and contains the sole and entire agreement
between the parties hereto with respect thereto.

3.4 Survival. The parties hereby acknowledge and agree that, notwithstanding any
provision of this Agreement to the contrary, their respective obligations
pursuant to Sections 1.6 2, 3 and the Statement shall survive the termination of
this Agreement, the Employment Term and/or the Executive’s employment with
Company.

3.5 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

3.6 Amendment. This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto.

3.7 Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

3.8 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and Company’s successors or
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person.

3.9 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of Company. Company may assign this agreement to a
controlled subsidiary (as such term is defined under the final regulations
promulgated pursuant to Internal Revenue Code Section 409A). Executive shall not
be entitled to assign his obligations under this Agreement.

3.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

3.11 Severability. Company and Executive intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law. Accordingly, if a court
of competent jurisdiction determines that the scope and/or operation of any
provision of this Agreement is too broad to be enforced as written, Company and
Executive intend that the court should reform such provision to such narrower
scope and/or operation as it determines to be enforceable. If, however, any
provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (a) such
provision shall be fully severable, (b) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by illegal, invalid, or unenforceable provisions or by
their severance.

3.12 Governing Law and Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS RELATED
HERETO.

3.13 Jurisdiction. The parties hereby consent to the personal jurisdiction and
venue of any court physically located within the County of Cobb, State of
Georgia, United States of America, in connection with any legal or equitable
action between the parties arising out of or in connection with this Agreement.

3.14 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

3.15 Opportunity to Obtain Counsel. In connection with the preparation of this
Agreement, Executive acknowledges and agrees that: (a) this Agreement was
prepared by legal counsel to Company (the “Law Firm”) solely on behalf of
Company and not on behalf of Executive; (b) Executive has been advised that his
interests may be opposed to the interests of Company and, accordingly, the Law
Firm’s representation of Company in the preparation of this Agreement may not be
in the best interests of Executive; and (c) Executive has been advised to retain
separate legal counsel. Executive warrants and agrees that he has had a
reasonable opportunity to obtain independent legal counsel with regard to the
terms and conditions of this Agreement, to include, without limitation, advice
regarding compliance with Code Section 409A, for which Executive makes no
reliance on Company or Law Firm, and has read and fully understands the terms
and conditions of this Agreement. If Executive elects not to consult with any
such counsel, he has done so freely and of his own volition. By signing this
Agreement, Executive is affirming that he has freely and of Executive’s own
volition acknowledged and agreed to all terms and conditions contained in this
Agreement.

3.16 Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

3.17 Code Section 409A. Notwithstanding anything to the contrary contained
herein, this Agreement is intended to, but no assurance is made by Company or
Law Firm that the provisions hereof, satisfy the requirements of Code
Section 409A. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to satisfy the requirements of Code
Section 409A. Further, for purposes of Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (c) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (d) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit. All references to
“Separation From Service” contained in this Agreement shall mean “separation
from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.

COMPANY

VIASPACE Green Energy, Inc.

 
Signature:
 
Printed Name: Sung H. Chang
 
Title: President
EXECUTIVE
Signature:
 

Printed Name: Stephen Muzi

VIASPACE, Inc. hereby agrees to (b) pay Executive the compensation described in
the second sentence of Section 1.4(a) of this Agreement by issuing to Executive
shares of VIASPACE common shares having a value required to satisfy such
obligation; and (b) be subject to the terms and conditions of Section 3 of this
Agreement as a party hereto, including, without limitation, Sections 3.12 and
3.13.

AGREED AND ACKNOWLEDGED:

VIASPACE, Inc.

By:       
Name:       
Title:       


1

Exhibit “A”

VIASPACE GREEN ENERGY, INC.

STATEMENT
OF ADDITIONAL TERMS AND CONDITIONS
RELATING TO EMPLOYMENT AGREEMENT

THIS STATEMENT OF ADDITIONAL STANDARD TERMS AND CONDITIONS RELATING TO
EMPLOYMENT AGREEMENT (the “Agreement”) is made a part of and incorporated into
that certain Employment Agreement made and entered into of even date herewith by
and between VIASPACE Green Energy, Inc., a British Virgin Island company
(“Company”), and Stephen Muzi, a resident of the State of California, United
States of America (“Executive”)(the “Employment Agreement”). Except as otherwise
defined herein, all capitalized terms and phrases shall have the meaning
ascribed thereto in the Employment Agreement. Company and Executive are
sometimes collectively referred to in this Agreement as the “Parties.”

VIASPACE GREEN ENERGY, INC.

Authorized Signature:      
Printed Name: Sung H. Chang
Position: Authorized Officer

     
EXECUTIVE
  Address:
Signature:       
Printed Name: Stephen Muzi
  —
—
 
   
 
  Telephone No.:
 
  Facsimile No.:

TERMS AND CONDITIONS

In consideration of the benefits each Party receives as a result of and under
the Employment Agreement and relationship created thereby, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound by this
Agreement, hereto hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms and phrases
shall have the meaning ascribed thereto:

“Affiliate” means, with respect to a particular party, a person, directly or
indirectly, whether before, as of or following the Effective Date, that
controls, is controlled by or is under common control with such party. For
purposes of this definition, “control” shall mean beneficial ownership (direct
or indirect) of more than 50% of the outstanding voting stock or other voting
rights entitled to elect directors (or in the case of an entity that is not a
corporation the election or appointment of the corresponding managing
authority); provided, however, that in any country where the local law shall not
permit foreign equity participation of more than 50%, then an “Affiliate,” as to
Licensee shall further include any company in which the Licensee shall own or
control, directly or indirectly, the maximum percentage of such outstanding
stock or voting rights permitted by local law or otherwise exercises control
over the management of such company.

“Company Products” shall mean any and all (i) Developments made, conceived or
created by Executive and relating to the Restricted Business during the term of
this Agreement and (ii) Work Products.

“Confidential Information” shall mean any and all proprietary and confidential
technical and nontechnical data, information, agreements, documents or other
property of Company or any Affiliate thereof, other than “Trade Secrets,” and
Proprietary Rights thereto, which is of tangible or intangible value to Company
or any Affiliate thereof and is not public information or is not generally known
or available to Company’s competitors, but is known only to Company or its
Affiliates and their employees, independent contractors or agents to whom it
must be confided in order to apply it to the uses intended, including, without
limitation, all business methods, practices and concepts; business and financial
information and records, including, without limitation, accounting records, tax
returns, financial statements, projections, forecasts or other budgets, other
financial data or plans, business plans and strategies; product plans, customer
lists and other customer-related information; vendor or supplier lists and other
vendor or supplier-related information; computer or data base files; passwords
or other access codes; software programs, language, algorithms, codes or
“fingerprints”; reports; analyses; notes; interpretations; formulae, processes,
technology, inventions, patents, and the Proprietary Rights thereto; the terms
of this Agreement and any other agreement between the Parties; Company Products
and Moral Rights.

“Developments” shall mean any ideas, concepts, invention, modification,
discovery, design, development, improvement, process, work of authorship,
algorithm, documentation, formula, data, technique, know-how, source code and
object code and other computer codes and software programs, technology,
research, know-how and other Intellectual Property any and all Proprietary
Rights therein or thereto (whether or not patentable or registerable under
copyright, trademark or similar statutes or subject to analogous protection);
provided, however, that in no event shall the term “Developments” include the
Excluded Property.

“Excluded Property” shall mean those items of personal property either owned by
Executive or to which Executive has exclusive rights and listed on Schedule “1,”
entitled “Excluded Property,” which is attached hereto and made a part hereof.

“Intellectual Property” shall mean all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, show-how,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, executable
code, data, databases, and related documentation), (g) all material advertising
and promotional materials, (h) all other proprietary rights, and (i) all copies
and tangible embodiments thereof (in whatever form or medium).

“Moral Rights” shall mean all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral rights,” or the like.

“Person” shall mean any individual, partnership, limited partnership, limited
liability partnership, limited liability company, corporation, trust,
association, non-profit or charitable organization or other entity, or an
unincorporated organization, a governmental entity or any department or agency
thereof.

“Proprietary Rights” shall mean all patent rights, copyrights, sui generis
rights, trade secrets, mask work rights, and other Intellectual Property rights
throughout the world.

“Restricted Business” shall mean any endeavors, directly or indirectly, in the
(a) relating to the use of grasses as a source of or for fuel or energy; or
(b) the use of art or frames relating thereto; or (c) any other effort or
enterprise undertaken by Company or any Affiliate thereof and approved by the
Board during the Employment Term; and (d) any other activity, effort or
enterprise relating thereto, including, without limitation, development,
research, making, manufacturing, marketing, promotion, license, sale, buying,
importation, exportation, or other commercialization efforts or the licensing or
sublicensing of any such activities, efforts or enterprises.

“Trade Secrets” shall mean information, including, but not limited to, any and
all Intellectual Property, Developments, Work Product and any and all other
Confidential Information and Proprietary Rights thereto, of Company or any
Affiliate thereof that: (a) derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (to the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law).

“Work Product” shall mean all of Executive’s right, title, and interest in and
to any and all Developments (and all Proprietary Rights with respect thereto),
whether or not patentable or registerable under copyright or similar statutes,
that was or is developed, made, conceived or reduced to practice or learned by
Executive, either alone or jointly with others, during the period of Executive’s
employment or within twelve (12) months following the Termination Date.

2. Restrictive Covenants.

(a) Nondisclosure. Executive acknowledges that he may be exposed to certain
Confidential Information and Trade Secrets and the Proprietary Rights thereto
during the Employment Term, and his unauthorized use or disclosure of such
information, data or rights could cause immediate and irreparable harm to
Company. Accordingly, except to the extent that he is required to use such
property, information, technology or data to perform his obligations as an
employee of Company, Executive agrees that he shall not (and shall take full
responsibility for ensuring that none of his agents), without the express and
duly authorized written consent of Company, redistribute, market, publish,
disclose or divulge to any other Person, or use or modify for use, directly or
indirectly in any way for any Person (i) any of Company’ Confidential
Information and Proprietary Rights thereto during his Employment Term and for a
period of three (3) years immediately thereafter; and (ii) any of Company’ Trade
Secrets and Proprietary Rights thereto at any time during which such information
shall constitute a Trade Secret (whether before, during or after termination of
the Employment Term).

(b) Exception to Confidentiality Obligation. The confidentiality obligations
hereunder shall not apply to information that can be demonstrated by Executive
to:

(i) have been developed independently by or known to Executive prior to his
first having become employed with Company, whether or not under this Agreement,
and not otherwise assigned, transferred or otherwise conveyed to Company under
this Agreement or any other agreement;

(ii) not have been acquired, directly or indirectly, by Executive from the
Company or from a third party under an obligation of confidence and limited use;

(iii) have been rightfully received by Executive in accordance with this
Agreement after disclosure to Company from a third party who did not require
Executive to hold it in confidence or limit its use and who did not acquire it,
directly or indirectly, from the Company under a continuing obligation of
confidence;

(iv) have been in the public domain as of the date of this Agreement, or comes
into the public domain during the term of this Agreement through no fault of
Executive; or

(v) to be required to be disclosed by a governmental or other regulatory body or
by action of law.

(c) Limitation on Solicitation of Customers and Personnel. During the Employment
Term and for a period of two (2) years immediately thereafter, Executive shall
not, directly or indirectly, alone or in conjunction with any other Person,
(i) solicit any actual or actively sought prospective client or customer of
Company with whom or which Executive had material contact during the Employment
Term or with respect to whom or which Executive was provided Confidential
Information by Company during the Employment Term (an “Company Customer”) for
the purpose of providing such Company Customer products or services that are
substantially similar to or competitive with the Restricted Business,
(ii) solicit any employee, other personnel or independent contractor of Company
(a “Protected Person”) for the purpose of encouraging such Protected Person to
sever an employment, contractual or other relationship with Company or
(iii) hire or otherwise retain a Protected Person to perform services of a
nature substantially similar to that which such Protected Person performed for
Company within a one (1) year period prior to any such hiring or engagement.

(d) Refrain from Competitive Activities. During the Employment Term and for a
period terminating two years after termination of employment, Executive, without
Company’s prior written permission, shall not for any reason whatsoever,
(i) enter into the employment of or render or perform any services, directly or
indirectly, to any individual or other person, firm or corporation engaged in
the Restricted Business; or (ii) engage, directly or indirectly, in the
Restricted Business, whether as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, trustee, consultant, advisor or
in any other relationship or capacity.

3. Assignment of Company Products.

(a) Company owns and shall own and Executive hereby agrees to assign and assigns
to Company any and all Company Products, to the fullest extent allowable by law,
and Executive shall promptly disclose such Company Property to Company. If
Executive uses or discloses its own or any third party’s confidential
information or Intellectual Property when acting within the scope of its
employment or engagement or otherwise on behalf of Company, Company will have
and Executive hereby grants Company a perpetual, irrevocable, worldwide,
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and Intellectual Property rights.

(b) Executive further acknowledges that all original works of authorship that
are made by him (solely or jointly with others) during the term of Executive’s
employment or engagement with Company and that are within the scope of is
employment or engagement and protectable by copyright are “works made for hire,”
as that term is defined in the United States Copyright Act (17 U.S.C. § 101).

(c) To the extent Executive retains any such Moral Rights under applicable law,
Executive hereby waives such Moral Rights and consents to any action with
respect to such Moral Rights by or authorized by Company and specifically grants
to Company the right to alter such Company Products. Executive will confirm any
such waivers and consents from time to time as requested by Company.

4. Enforcement of Proprietary Rights.

(a) Executive will assist Company in every proper way to obtain and from time to
time enforce United States and foreign Proprietary Rights relating to Company
Products in any and all countries. To that end, Executive will execute, verify,
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof. In addition, Employee will execute, verify, and deliver
assignments of such Proprietary Rights to Company or its designee. Executive’s
obligation to assist Company with respect to Proprietary Rights relating to such
Company Products in any and all countries shall continue beyond the termination
of Executive’s employment or engagement, but Company shall compensate Executive
at a reasonable rate after termination of its employment or engagement for the
time actually spent by Executive at Company’s request on such assistance.

(b) In the event Company is unable for any reason, after reasonable effort, to
secure Executive’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
its agent and attorney in fact, coupled with an interest, to act for and on its
behalf to execute, verify, and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph
thereon with the same legal force and effect as if executed by Executive.
Executive hereby waives and quitclaims to Company any and all claims, of any
nature whatsoever, that Executive now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to Company.

5. No Conflicting Obligation. Executive represents that its performance of all
the terms of this Agreement and as an employee or consultant of Company does not
and will not breach any agreement between it and any other employer, person or
entity. Executive has not entered into, and it agrees it will not enter into,
any agreement either written or oral in conflict herewith. Executive shall,
during the term of its employment or engagement, diligently promote the
interests of Company. Executive shall serve Company to the best of its ability,
faithfully, honestly, diligently and efficiently.

6. Return of Company Documents. When Executive’s employment with or engagement
by Company ceases for any reason (or no reason), Executive will promptly deliver
to Company all drawings, notes, memoranda, specifications, devices, formulas,
and documents, together with all copies thereof, and any other material (and
regardless of whether any of the foregoing is kept in physical or electronic
form) containing or disclosing any Confidential Information and Trade Secrets,
including, without limitation, Company Products and Proprietary Rights relating
thereto of Company. Executive further agrees that any property situated on
Company’ premises and owned by Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

7. Acknowledgment. Executive acknowledges and agrees that the covenants set
forth in this Agreement are reasonable given Company’ need to protect its Trade
Secrets and Confidential Information, particularly given the complexity and
competitive nature of the technology industry, and that Executive has sufficient
resources to find alternative, commensurate employment in his respective fields
of expertise that would not violate this Agreement.

8. Remedies; Damages, Injunctions and Specific Performance. It is expressly
understood and agreed that the covenants, agreements and services to be rendered
and performed by Executive under this Agreement shall survive any termination or
expiration of this Agreement, whether voluntary or involuntary, with or without
cause, and are special, unique, and of an extraordinary character. In the event
of any default, breach or threatened breach by Executive of this Agreement,
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
and shall be entitled to such relief as may be available to it pursuant hereto,
at law or in equity, including, without limitation: (a) damages for any breach
of this Agreement; (b) an order for the specific performance hereof by
Executive; or (c) an order enjoining Executive from breaching such provisions,
without bond and without prejudice to any other rights and remedies that Company
may have for a breach of this Agreement.

9. Tolling. Executive hereby expressly acknowledges and agrees that in the event
the enforceability of any of the terms of this Agreement shall be challenged in
court or pursuant to arbitration and Executive is not enjoined (either
temporarily or permanently) from breaching any of the restraints set forth in
this Agreement, then if a court of competent jurisdiction or arbitration panel
finds subsequently that the challenged restraint is enforceable, the time period
of the restraint shall be deemed tolled upon the filing of the lawsuit
challenging the enforceability of the restraint until the dispute is finally
resolved and all periods of appeal have expired.

10. Ancillary Agreement. This Agreement shall be construed as an agreement
ancillary to that certain Employment Agreement entered into of even date
herewith and by and among Company, and Executive (to which this Agreement is
attached as Exhibit A (the “Employment Agreement”), and the existence of any
claim or cause of action of Executive against Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Company of this Agreement.

11. Binding Effect and Assignability. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon any
affiliate, successor or assign of or to the business of Company. Neither this
Agreement nor any rights or obligations of Executive shall be transferable or
assignable by Executive without Company’s prior written consent, and any
attempted transfer or assignment hereof by Executive not in accordance herewith
shall be null and void.

12. Severability. All Sections, subsections, paragraphs, terms and provisions of
this Agreement are severable, and the unenforceability or invalidity of any of
the terms, provisions, Sections, subsections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, subsections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, subsections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties.

13. Captions and Counterparts. The Section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
hereof. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.

14. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
or three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.

15. Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

16. Waiver. The waiver by any party to this Agreement of a default or breach of
any Section, subsection or provision of this Agreement shall not operate or be
construed as a waiver of any prior or subsequent default or breach of the same
or of a different Section, subsection or provision by any party hereto.

17. Governing Law and Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, UNITED STATES
OF AMERICA APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE
PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION
RULES), THE PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS
RELATED HERETO.

18. Entire Agreement. This Agreement, together with the Employment Agreement to
which this Agreement is attached as Exhibit A and entered into between the
Company, and Executive, contains the complete agreement concerning the
employment arrangement between Company and Executive as of the date hereof.

19. Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

EXHIBIT B
MUTUAL RELEASE AGREEMENT
IN CONNECTION WITH TERMINATION
OF EMPLOYMENT [WITHOUT CAUSE]
[FOR GOOD REASON]

THIS MUTUAL RELEASE AGEEMENT IN CONNECTION WITH TERMINATION OF EMPLOYMENT
[WITHOUT CAUSE][FOR GOOD REASON] (the “Release”) is made and entered into as of
the        day of        200       (the “Effective Date”), by and between
      , a resident of the State of [      ] (“Executive”) and       , Inc.,
(“Company”), a        corporation. Unless otherwise defined herein, capitalized
terms and phrases shall have the meaning ascribed thereto in the Employment
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Executive and Company entered into that certain Executive Employment
Agreement dated as of the        day of        20       (together with the
Statement, the “Employment Agreement”);

WHEREAS, [Company][Executive] has determined to terminate the Employment
Agreement and Executive’s employment thereunder [without Cause][for Good Reason]
(the “Termination”);

WHEREAS, following the Termination Date, Executive is entitled to be paid the
Severance Payment, but only upon and following his execution of this Release;
and

WHEREAS, based on the foregoing, Company has prepared this Release for
Executive’s review and execution, subsequent to which and upon and all terms and
conditions hereof becoming effective, Executive will thereafter become entitled
to be paid the Severance Payments as and to the extent the same are provided
under the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Severance Payments. Subject to and conditioned upon this Release becoming
fully effective in all respects following the Termination Date, Company shall
pay to Executive the Contingent Payments as and to the extent the same are
provided under the Employment Agreement. Notwithstanding any provision of this
Release to the contrary, in no event shall this Release have any effect on
(a) D&O Claims (as defined below) to or on which Executive may be entitled to
rely; (b) Claims (as defined below) against Executive for breach of fiduciary
duty to Company or any Affiliate thereof, act or omission constituting gross
negligence, fraud or violation of any applicable rule, regulation or law, or
which Executive is not otherwise entitled to indemnification under either the
governing documents for Company or any Affiliate thereof or applicable law; or
(c) either party’s Claims based on acts or omissions occurring after the date
hereof in breach of the Statement or any term or condition of the Employment
Agreement if such term or condition survived the Termination of such Employment
Agreement, with the Statement and such surviving terms and conditions of the
Employment Agreement continuing to be enforceable against the parties thereto
for the applicable period of limitations; ; or (c) Claims based on or arising
under the Security Documents as defined under that certain Secured Promissory
Note issued in favor of Sung H. Chang as of the        day of May 2010.

2. Executive Releases, Waiver, and Covenant Not to Sue.

(a) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Executive hereby and forever releases
and discharges Company and Company’s shareholders, officers, directors,
affiliates, agents, successors, assigns and insurers (collectively, the “Company
Released Parties”) from any and all Claims (other than D&O Claims) he has or may
have from the beginning of time to the Effective Date, including, without
limitation, any and all Claims arising under or relating to his Employment
Agreement, Stock Option Agreement or any termination thereof or rights
thereunder or to any other compensatory-related Claims (the “Executive Claims”).
The foregoing release shall constitute a complete and general release of all
such Executive Claims, a waiver of such Claims and a covenant not to sue
thereon, and Executive shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all Executive
Claims he had, may have had, has or may have, and the foregoing release shall in
all respects and in any event and in all cases be deemed to release each of the
Company Released Parties from any injury, damage, liability, responsibility, or
obligation Executive may have suffered with respect to the Executive Claims.

[COMPANY SHALL HAVE THE RIGHT TO MAKE SUCH CHANGES TO THIS FORM OF RELEASE AS
MAY BE NECESSARY AT THE TIME OF ITS EXECUTION TO CONFORM THE OBJECTIVES OF THIS
RELEASE TO APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, THE LAWS OF ANY STATE
OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF UNKNOWN OR CONTINGENT
CLAIMS), THE FEDERAL LAWS OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF
CLAIMS UNDER ADEA) OR THE BRITISH VIRGIN ISLANDS]

(b) Definition. For purposes of this Release, the following terms and phrases
shall have the meaning ascribed thereto:

(i) “Claim” shall mean any and all causes of action, actions, affirmative
defenses, judgments, liens, indebtedness, damages, losses, claims, liabilities
and demands of every kind and character, whether known or unknown, suspected or
unsuspected, existing or prospective, from the beginning of time through and
including the Termination Date, including, without limitation, any and all
claims, including claims based on, arising under or otherwise relating to the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act, the Vietnam Era Veterans Readjustment Act, all other federal
or state statutes regulating military service leaves, and all amendments thereof
or any other relevant or potentially applicable state and federal statutes; past
wages or salaries, emotional distress, personal injuries or damages, disability
insurance or other benefits (except vested retirement benefits), violation of
any express or implied agreement, written or verbal, and any common law duty,
including claims for attorney fees.

(ii) “D&O Claims” means any Claims Executive may be entitled to assert, on which
Executive may rely or to which Executive may be entitled for or on account of
which relate to his having served Company or any Affiliate thereof as a
director, officer or employee, as the case may be, whether any such Claim arises
under a written agreement, the articles or certificate of incorporation, bylaws
or any other governing document, applicable law or otherwise, including, without
limitation, any and all rights to indemnification or policies of insurance
policy that are intended for the protection or defend of persons acting in any
such capacity.

(c) No Admission. Executive acknowledges that this Release reflects the
settlement of the Executive Claims that are denied and contested, and agrees
that the settlement reflected by this Release shall not be construed as an
admission of liability, guilt or innocence of Company.

(d) Covenant Not to Sue. Executive agrees that he will never institute any
action for suit-at-law or action against all or any one of the Company Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Executive Claim for damages, costs, loss of services,
expenses, or compensation for or on account of any damage, loss or injury,
either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Executive Claim that is, is to be or has been released under Release.

3. Company Releases, Waiver and Covenant Not to Sue.

(a) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Company hereby and forever releases and
discharges Executive from any and all Claims it has or may have from the
beginning of time to the Effective Date, including, without limitation, any and
all Claims arising under or relating to Executive’s Employment Agreement, Stock
Option Agreement or any termination thereof or rights thereunder or to any other
compensatory-related Claims (the “Employment-Related Claims”). The foregoing
release shall constitute a complete and general release of all such
Employment-Related Claims, a waiver of such Claims and a covenant not to sue
thereon, and Company shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all
Employment-Related Claims it had, may have had, has or may have, and the
foregoing release shall in all respects and in any event and in all cases be
deemed to release each of the Executive Released Parties from any injury,
damage, liability, responsibility, or obligation Company may have suffered with
respect to the Employment-Related Claims.

(b) No Admission. Company acknowledges that this Release reflects the settlement
of the Employment-Related Claims that are denied and contested, and agrees that
the settlement reflected by this Release shall not be construed as an admission
of liability, guilt or innocence of Executive.

(c) Covenant Not to Sue. Company agrees that it will never institute any action
for suit-at-law or action against all or any one of the Executive Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Employment-Related Claim for damages, costs, loss of
services, expenses, or compensation for or on account of any damage, loss or
injury, either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Employment-Related Claim that is, is to be or has been released under
Release.



  4.   Executive’s Acknowledgements, Representations and Warranties. In
executing this Release, Executive acknowledges, represents and warrants the
following:

(a) He was encouraged by Company to consult with an attorney or other advisor of
his choosing regarding the terms and conditions of this Release, and he has
either consulted with an attorney regarding this Release or has intentionally
chosen not to exercise his right to consult with an attorney;

(b) He may revoke this Release at any time within seven consecutive calendar
(7) days of the Effective Date, by delivering to Company’s Chief Executive
Officer written notice of such revocation; but that Company shall have no
obligation whatsoever to pay the Severance Payments until both Executive shall
have delivered a fully executed copy of this Release and such seven (7) day
revocation period shall have lapsed without Executive having exercised such
revocation right;

(c) He has been provided a period of twenty-one (21) days in which to review
this Release prior to signing;

(d) He has read and understands each of the terms and conditions of this
Release;

(e) His actions are voluntary and free from coercion or duress by Company or any
of its representatives; and

(f) He is not in breach and has engaged at no time prior to the Termination Date
in any act or omission that might otherwise constitute a breach of the
Employment Agreement or any other agreement referenced therein.

5. Non-Admission of Liability. By execution of this Release, each party
specifically denies any wrongdoing as to the other party, and specifically
disclaims any violation of any law, contract, public policy, or the commission
of any tort.

6. Non-disparagement. The parties mutually agree that neither will disparage nor
denigrate the other or the others reputation, name or goodwill in any
communication, verbal or written, with any third-party, either during or after
Executive’s employment with Company.

7. Breach/Tender of Proceeds. Should Executive violate or breach any term or
condition of this Release or the Employment Agreement and thereafter fail to
cure any such default in accordance with the terms thereof, Company’s obligation
to pay the Severance Payments shall terminate upon and coincident therewith, and
Executive shall have no further rights to any such payments thereafter. In the
event Executive attempts to challenge the enforceability of this Release,
Executive must, as a precondition to bringing such challenge, tender to Company
all monies and other tangible consideration received by him pursuant to this
Release, plus interest, and request Company to retain such consideration and
agree to cancel this Release. In the event Company does not accede to any such
request to cancel this Release, Company shall so notify Executive and place such
consideration thereafter in an interest-bearing escrow account pending
resolution of any issue over this Release’s enforceability.

8. Applicable Law. Unless expressly stated in this Release, the terms and
conditions of the Employment Agreement shall govern this Release as to matters
of involving the handling of any interpretation or disputes between the parties.

9. Entire Agreement. This Release and Employment Agreement, which agreement
(except for those provisions that survive) is terminated as of the Termination
Date, contains the entire understanding of the parties with respect to the
matters set forth herein, and supersedes all previous verbal and written
agreements between them; provided that, for the avoidance of doubt, the terms of
this Release shall not modify the terms of the Employment Agreement unless
specifically set forth in Release. The terms and conditions of this Release and
Employment Agreement cannot be modified except in a subsequent writing agreed to
and signed by Executive and the Chief Executive Officer of Company.

10. Counterparts. This Release may be executed in counterparts, each of which,
when executed, shall be an original, and all of which together shall constitute
one and the same agreement. The signatories may execute this Release by
facsimile counterparts, and a legible facsimile of a signature shall be as
effective as an original signature.

11. Assignment. This Release may not be assigned by either party without the
written prior consent of the other party, which consent shall not be
unreasonably withheld, delayed, denied or conditioned.

IN WITNESS WHEREOF, the parties have signed this Release on the dates written
below.

     
ON BEHALF OF COMPANY:
  EXECUTIVE:
     , Inc.
 


            
Name: [      ] [      ], individually
Title: Chief Executive Officer

2